ALLOWANCE
Claims 2-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 2, 9, and 16:
The prior art of record broadly discloses a user providing a scrolling gesture and the system determining how many pages to scroll and determining where to stop scrolling either based on the length or speed of the gesture or the determined relevancy of content.
However, the prior art of record does not explicitly teach determining a proximity range associated with the user interaction and selecting a scrolling stopping point within the proximity range based on determining a relevance factor for a first content item within the proximity range and determining a second relevance factor for a second content item within the proximity range and stopping on the second item based on the second relevance factor.  While Tecarro does teach the number of pages being flipped depending on the length/speed of the gesture as well as decreasing page flipping seeped as a content of interest appears; Tecarro teaches either flipping through the pages based on gesture intensity OR stopping at an object of interest.  Further, MAK teaches determining an initial target position based on the scroll command intensity and updating the target position based on elements proximate to the initial target position and interest of the user.  However, MAK does not disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 2 (and similarly, independent claims 9 and 16).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145